Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 23-32, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (US 2014/0169370), hereinafter referred to as Filsfils, in view of Eckert et al. (US 2016/0254987), hereinafter referred to as Eckert.
Regarding claim 23, Saad discloses a router (an apparatus), see fig.1 and fig.3 comprising one or more processors, and memory with program code in the form of instructions executed by the processor(s), see 0082 (corresponding to an apparatus, comprising at least one processor, and at least one memory including program code, wherein the at least one memory and the program code are configured to, with the at 
Filsfils discloses an ingress router CE1-fig.2 and fig.5, which includes a processor 720-fig.5, see 0071, and memory, see 0055 (corresponding to an apparatus, comprising at least one processor; and at least one memory including program code; wherein the at least one memory and the program code are configured to, with the at least processor, cause the apparatus to at least). Filsfils also discloses a packet to be routed in a network 202, from CE1-fig.2A to an egress edge router CE2-fig.2A (egress node) via either a first path: A-B-C-D-Z or a second path: A-M-N-O-P-Z, wherein the packet includes a header 226-fig.2A containing segments and a payload (packet), see 0047 (corresponding to handle a packet to be routed over a path through a network toward an egress node of the path, wherein the network includes a set of segments, wherein the packet includes a header and a payload).
Filsfils, however, fails to mention the header includes a bit string including a set or bit position corresponding to respective ones of at least a portion of the segments of the network, wherein the bit positions of the bit string are set in a manner for encoding the path within the bit string.

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the features (1-4) taught by Eckert into the system of Filsfils.  The suggestion/motivation for doing so would have been to provide a traffic-engineering forwarding through a new form of bit indexed explicit replication (BIER) to resolve setting up and maintaining a large amount of control plane information in, for example, multicasting, a major limiting factor in overall network performance.
	Regarding claim 24, Filsfils discloses source routed packet by sending a packet from the source router to another router, see claim 1.
Regarding claim 25, Filsfils discloses segment routing (SR), see abstract.
Regarding claim 26, Filsfils teaches one hop and multi hop segments, see 0053.

Regarding claim 28, Filsfils discloses all claimed limitations, except a number of bit positions included in the bit string is based on ones of the segments of the network that form the path. 
Eckert discloses: (1) bit positions corresponds to links within a path, see 0043; (2) links as described function as path segments, see 0043; (3) path ABCD-fig.1 is made up of links having bit positions 1, 2, 3, resulting in a bit array (bit string) for the path denoted, see 0054. As a result of (1-3), Eckert discloses the claimed limitations.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the features (1-3) taught by Eckert into the system of Filsfils.  The suggestion/motivation for doing so would have been to provide a traffic-engineering forwarding through a new form of bit indexed explicit replication (BIER) to resolve setting up and maintaining a large amount of control plane information, a major limiting factor in overall network performance.
	Regarding claim 29, Filsfils discloses all claimed limitations, except the number of bit positions included in the bit string is equal to a highest bit position associated with the ones of the segments of the network that form the path.
	Eckert discloses one BIER-TE enabled node may have a maximum bit array (bit string) length of 256 bits, and the number of links, or path segments, that can be represented by a bit position in a message bit array depends on the length of the array, see 0065. In other words, the number of bit position of the 256-bit bit array is equal to a 
          It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of having the number of bit position included in the bit array being equal to a highest bit position associated with the ones of the segments of the network that form the path taught by Eckert into the system of Filsfils.  The suggestion/motivation for doing so would have been to provide a traffic-engineering forwarding through a new form of bit indexed explicit replication (BIER) to resolve setting up and maintaining a large amount of control plane information, which is a major limiting factor in overall network performance.
	Regarding claim 30, Filsfils in fig. 2A discloses the edge router CE1 receives the packet P (payload), see 0047-0048 (receive, by a router, the payload), wherein the header 226-fig.2A containing an example segment ID and SR forwarding table 240-fig.2A for which the path ABCDPZ-fig.2A is composed (identify, by the router, ones of the segments of the network of which the path is composed; generate, by the router based on the ones of the segments of the network of which the path is composed, the header; and form, by the router based on association of the header with the payload, the packet).
	Regarding claim 31, Filsfils discloses all claimed limitations, except identifying, by the router, one of the bit position of the bit string for which the router has forwarding state, and determine, by the router based on a forwarding state, forwarding of the packet.

          It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of having the router to identify one of the bit positions of the bit array to one or more entries in a forwarding table for forwarding the packet as taught by Eckert into the system of Filsfils.  The suggestion/motivation for doing so would have been to provide a traffic-engineering forwarding through a new form of bit indexed explicit replication (BIER) that could be used to deliver packets from a source to a destination in broadcast, and multicast or the like effectively and reducing the complexity and costly in terms of computing resources.
	Regarding claim 32, Filsfils discloses that if node 110-fig.1 knows that node 114-fig.1 is the next hop (available) along the LSP for all packets received from node 102 that are destined for node 122, node 110-fig.1 can forward the packet to node 114-fig.1.
Regarding claim 42, this claim has similar limitations as claim 23.  Therefore, it is rejected under Filsfils-Eckert for the same reasons as set forth in the rejection of claim 
Regarding claim 43, this claim has similar limitations as claim 23.  Therefore, it is rejected under Filsfils-Eckert for the same reasons as set forth in the rejection of claim 23.
4.	Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils, in view of Eckert, and further in view of Owens et al. (US 7315510-IDS).
Regarding claim 35, Filsfils and Eckert disclose all claimed limitations, except determining, by the router based on a determination based on the forwarding state that a next hop of the path is unavailable, a protection path for the packet; and forward, by the router via the protection path the packet.
Owens discloses in an MPLS network, a protection path is set up using at least one protection switch element so as to be able to carry data from a source to a destination in the event the primary path or switch thereof fails for one reason or another (a next hop of the path is unavailable), see col.4, lines 11-14. Thus, applying a mechanism of setting up a protection path in the event the primary path fails for one reason or another taught by Owens into the combined system of Filsfils and Eckert, a router is able to forward the packet via a protection path.
          It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of setting up a protection path in the event the primary path fails for one reason or another taught by Owens into the combined system of Filsfils and Eckert.  The suggestion/motivation for 
	Regarding claim 41, Filsfils discloses all claimed limitations, except determining, for a failure associated with forwarding of the packet from the router, where the failure is a link failure or a node failure; and initiate a reroute of the packet based on whether the failure is a link failure or a node failure.
        Owens discloses a switch failure (corresponding to a node failure) or a link failure, and in the event of a pathway failure by either by a switch failure or a link failure, data traffic can be re-routed through a protection path, see col. 4, lines 55-63.
          It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of setting up a protection path in the event the primary path or working path fails for either by a switch failure (node failure) or a link failure into the combined system of Filsfils and Eckert.  The suggestion/motivation for doing so would have been to provide network reliability as data traffic can be re-routed to a protection path when the working path is failed by a node failure or a link failure.


                                  Allowable subject matter
5.	Claims 33-34 and 36-40 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

Gumaste et al. (US 2019/0319876); Dutta (US 2020/0344162); Wijnands et al. (US 10536324) are cited, and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465